Citation Nr: 1756322	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremities.

2.  Entitlement to an increased disability rating for radiculopathy of the right lower extremities, currently evaluated as 10 percent disabling prior to May 14, 2015, and as 20 percent disabling thereafter.  

3.  Entitlement to a disability rating in excess of 40 percent for herniated nucleus pulposus L5-S1, degenerative disc disease and mild degenerative arthritis of the lumbar spine ("back disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  They were subsequently remanded by the Board in February 2015 and June 2017 for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is cognizant that the Veteran's claims were previously remanded on two prior occasions.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

First, the Board notes that the Veteran's back disability was most recently assessed during VA examination in June 2015.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the June 2015 examination does not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, a new examination is required with regard to this claim.
  
The Veteran's radiculopathy disabilities were additionally assessed during the June 2015 examination.  However, the applicable diagnostic criteria assign a schedular rating based upon the degree of paralysis demonstrated by the Veteran as a result of his disabilities.  This particular factor was not evaluated by the June 2015 VA examiner, such that a new examination is warranted at this time.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination to assess the current severity of his radiculopathy and back disabilities.  The claims folder must be provided to the examiner in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

With regard to the Veteran's back disability: 

All ranges of motion involving the Veteran's back disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's back disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

With regard to the Veteran's radiculopathy disabilities: 

The examiner must explicitly indicate whether the Veteran's disabilities result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  Thereafter, readjudicate the matters on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




